ROBERT H. SCHUMACHER, Judge,
(dissenting).
I respectfully dissent. A teacher for purposes of the Public Employee Labor Relations Act (PELRA) is defined as a public employee who is employed by a school district “in a position for which the person must be licensed.” Minn.Stat. § 179A.03, subd. 18(1) (2002); Hibbing Educ. Ass’n v. Pub. Employment Relations Bd., 369 N.W.2d 527, 529 (Minn.1985). Here, the nonlicensed community experts are employed for the full school year under Minn.Stat. § 122A.25, subd. 1 (2002) in positions requiring licensure. They have the same duties, responsibilities, and salaries as licensed teachers. I would reverse the decision by the Bureau of Mediation Services and hold that as a matter of law teaching positions filled by nonlicensed community experts are for all intents and purposes teaching positions as defined by PELRA and are properly included in the teacher bargaining unit.